        Case 1:19-cv-01832-JEJ-EBC Document 38 Filed 09/24/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUA ANTONIO MCCLENDON,:
              Plaintiff,  :                 1:19-cv-1832
                          :
     v.                   :                 Hon. John E. Jones III
                          :
C/O #1 JOHN DOE, et al.,  :
              Defendants. :

                                 ORDER

                            September 24, 2020

        NOW THEREFORE, upon consideration of Defendants’ motion to dismiss

pursuant to Federal Rules of Civil Procedure 12(b)(1) and (6), and for summary

judgment pursuant to Federal Rule of Civil Procedure 56 (Doc. 22), and in

accordance with the Court’s Memorandum of the same date, it is hereby ORDERED

that:

        1.    Defendants’ motion (Doc. 22) is DEEMED unopposed and
              GRANTED.

        2.    Defendants’ Rule 12(b)(1) motion is GRANTED as follows:

              a.   The Bivens claims against the United States and the BOP, and
                   against Defendant Beasley in his official capacity, are
                   DISMISSED with prejudice.

        3.    Defendants’ Rule 12(b)(6) motion is GRANTED as follows:

              a.   The Bivens claims against Defendant Beasley in his individual
                   capacity are DISMISSED with prejudice.

              b.   The FTCA claim against the BOP and Defendant Beasley is
                   DISMISSED with prejudice.
Case 1:19-cv-01832-JEJ-EBC Document 38 Filed 09/24/20 Page 2 of 2



4.    Defendants’ Rule 56 motion is GRANTED as follows:

      a.    Alternatively, summary judgment on the Bivens claim against
            Warden Beasley based on McClendon’s failure to exhaust his
            administrative remedies is GRANTED. The Clerk of Court is
            directed to ENTER judgment in favor of Defendant Beasley
            and against Plaintiff.

      b.    The Clerk of Court is directed to ENTER judgment in favor of
            the United States and against Plaintiff on the FTCA claim.

5.    The Clerk of Court is further directed to CLOSE this case.

6.    Any appeal from this order is DEEMED frivolous and not in good
      faith. See 28 U.S.C. § 1915(a)(3).


                               s/ John E. Jones III
                               John E. Jones III, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
